United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Timothy C. KLESEL
                     Captain (O-3), U.S. Marine Corps
                                Appellant

                              No. 201900011

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 17 April 2019.
                              Military Judge:
               Lieutenant Colonel Michael D. Libretto, USMC.
   Sentence adjudged 29 June 2018 by a general court-martial convened
   at Marine Corps Recruit Depot, Parris Island, South Carolina, consist-
   ing of a military judge sitting alone. Sentence approved by convening
   authority: confinement for 28 years, 1 and a dismissal.
                               For Appellant:
                 Lieutenant Colonel Lee C. Kindlon, USMCR.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 8 years pursuant
to a pretrial agreement.
                    United States v. Klesel, No. 201900011


                 Before HUTCHINSON, TANG, and KOVAC,
                         Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2